Citation Nr: 0931703	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-40 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for acute myelogenous 
leukemia with myelodysplastic syndrome, multiple cytogenic 
abnormalities, and colon cancer, as secondary to exposure to 
herbicides for the purpose of accrued benefits. 

2.  Entitlement to Dependency and Indemnity Compensation 
including service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1954 to February 
1979.  He died in mid-2004.  The appellant seeks benefits as 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for acute myelogenous leukemia with 
myelodysplastic syndrome, multiple cytogenic abnormalities, 
and colon cancer for the purpose of accrued benefits; and 
from a separate March 2005 rating decision that denied 
service connection for the cause of death.  

In December 2008, the Board remanded the claim for accrued 
benefits for further development, and it is now before the 
Board for adjudication.  

The issue of entitlement to Dependency and Indemnity 
Compensation including service connection for the cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.




FINDING OF FACT

The Veteran's acute myelogenous leukemia with myelodysplastic 
syndrome, multiple cytogenic abnormalities, and colon cancer 
first manifested many years after service and was not related 
to any aspect of service including exposure to herbicides. 


CONCLUSION OF LAW

The criteria for service connection for acute myelogenous 
leukemia with myelodysplastic syndrome, multiple cytogenic 
abnormalities, and colon cancer, as secondary to exposure to 
herbicides for the purpose of accrued benefits have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1116, 5121 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.1000 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In November 2004, the RO provided notice of the criteria for 
substantiating a claim for entitlement to accrued benefits 
and discussed the appellant's and VA's respective 
responsibility for obtaining the evidence.  

Prior to the Veteran's death, the RO received the Veterans 
service treatment and personnel records and records of 
private medical treatment through June 2004.  Although a 
determination in this claim must be made on the evidence of 
record at the time of death, VA later obtained additional 
relevant, identified, and available evidence and has notified 
the appellant of any evidence that could not be obtained.  VA 
has also obtained a medical opinion.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served primarily in U.S. Army artillery units, 
retiring after over 
27 years as a Command Sergeant Major.  Service personnel 
records showed that the Veteran served in the Republic of 
Vietnam from November 1969 to November 1970.  The Veteran did 
not contend nor does the record indicate that his duties 
involved the handling or dispersion of herbicide. 

In June 2004, the RO received the Veteran's claim for service 
connection for acute myelitis leukemia with myelodyspastic 
syndrome with multiple cytogenic abnormalities.  The Veteran 
also submitted medical evidence of diagnosis and treatment 
for colon cancer.  Prior to a decision on his claims, the 
Veteran died in mid-2004.
 
Although the Veteran's claim terminated with his death, VA 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased Veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 
42 (1994).  Periodic payments for VA benefits for which a 
Veteran was entitled at time of death under existing ratings 
or decisions or those based on evidence in the file at death 
and due and unpaid may be paid upon the death of the 
Veteran's spouse to the children of the deceased Veteran.  
38 U.S.C.A. § 5121.  Thus, while the claim for accrued 
benefits is separate from the claim for service connection 
filed by the Veteran, the accrued benefits claim is 
derivative of the Veteran's claim and the appellant takes the 
Veteran's claim as it stood on the date of his death.  
Zevalkink v.  Brown, 102 F.3d 1236 (Fed. Cir. 1996).  An 
application for accrued benefits must be filed within one 
year after the date of a Veteran's death.  38 C.F.R. § 3.1000 
(2008).  The appellant's claim for accrued benefits was 
received in October 2004.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including leukemia).

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas. However, sarcomas of the skin are not among 
those for which the presumption is available.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
Veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in Veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  In 
June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and leukemia other than chronic 
lymphocytic leukemia (CLL) does not exist.  The Secretary 
noted that risk factors for acute myeloid leukemia, the most 
common leukemia among adults, include high doses of ionizing 
radiation, occupational exposure to benzene, and some 
medications used in chemotherapy.  Other risk factors include 
genetic disorders such as Fancone's anemia and Down's 
syndrome as well as tobacco smoking.  Two NAS studies 
including one study of U.S. Air Force personnel involved in 
the handling and dispersion of Agent Orange in Vietnam showed 
no excess leukemia compared with other personnel not so 
exposed.  See 72 Fed. Reg. 32,395 (June 12, 2007).

The Secretary also determined that a positive association 
between herbicides and gastrointestinal tumors including 
colon cancer does not exist.  The Secretary noted the results 
of several NAS studies including a study involving U.S. Air 
Force personnel who handled Agent Orange.  The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  Id. 

Even if a Veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for leukemia or colon cancer.  As the 
Veteran served in Vietnam in 1969-70, he is presumed to have 
been exposed to herbicide.  

In February 1993, a private physician noted that a 
precancerous polyp was removed and he advised the Veteran to 
have regular colonoscopies.  In private treatment records in 
August 2004, the attending physician noted that the Veteran 
had a history of colon cancer in the 1990s that was treated 
with both resection and chemotherapy.  The private records 
from March 2004 to August 2004 do not indicate that the 
cancer had returned.  

However, in March 2004, a private physician examined the 
Veteran, reviewed the results of laboratory testing, and 
diagnosed acute myelitis leukemia.  A private oncologist in 
June 2004 further refined the diagnosis as acute leukemia 
evolving from myelodysplastic syndrome.  In August 2004, the 
Veteran's private attending physician classified his disease 
as acute myelogenous leukemia arising from myelodysplastic 
syndrome with multiple complex cytogenic abnormalities.  The  
physician provided supportive care until his death.  The 
cause of death listed on the death certificate was acute 
myelogenous leukemia due to myelodysplastic syndrome.  

Since the date of death, the RO received additional records 
of private medical treatment for colon cancer in the 1990s, 
medical opinions from a private physician in January 2005 and 
from a VA oncolcogist in February 2009, and correspondence 
from the Veteran's daughter.  Although this additional 
evidence will be considered in the adjudication of the claim 
for DIC and service connection for the cause of death, this 
evidence may not be considered for the purposes of 
entitlement to accrued benefits because it was not in the 
record at the time of death.  

Regrettably, the Board concludes that service connection for 
acute myelogenous leukemia (AML) with myelodysplastic 
syndrome with multiple cytogenic abnormalities is not 
warranted.  Presumptive service connection for AML based on 
exposure to herbicide is not warranted because the disease is 
not among those for which presumptive service connection is 
available.  Direct service connection as a chronic disease is 
not warranted because AML was not noted in service and first 
manifested in 2004, several decades after service.  There is 
no evidence that the Veteran handled herbicide or was treated 
for any acute reactions to chemicals.  The Board places 
greatest probative weight on the most recent NAS updated 
studies that specifically address AML and conclude there was 
inadequate or insufficient evidence to determine an 
association between herbicide exposure and leukemia other 
than chronic lymphocytic leukemia.  

Further, the Board concludes that presumptive and direct 
service connection for colon cancer is not warranted.  
Presumptive service connection for colon cancer based on 
exposure to herbicide is not warranted because the disease is 
not among those for which presumptive service connection is 
available.  Direct service connection as a chronic disease is 
not warranted because colon cancer was not noted in service 
and first manifested in the 1990s, several decades after 
service.  The available medical evidence of record showed 
that the Veteran's colon cancer was in remission after 
surgery and chemotherapy and there is no indication that the 
Veteran had colon cancer during the period of his pending 
claim. 

Therefore, as the Veteran's claim for service connection for 
acute myelogenous leukemia with myelodysplastic syndrome, 
multiple cytogenic abnormalities, and colon cancer is denied, 
no accrued benefits were due and unpaid at the time of his 
death.  


ORDER

Entitlement to service connection for acute myelogenous 
leukemia with myelodysplastic syndrome, multiple cytogenic 
abnormalities, and colon cancer, as secondary to exposure to 
herbicides for the purpose of accrued benefits is denied. 


REMAND

In March 2005, the RO denied entitlement to accrued benefits 
and separately denied service connection for the cause of 
death.  In correspondence the same month, the appellant 
expressed disagreement with a decision using the language of 
the decision on accrued benefits.   However, in a December 
2005 substantive appeal, the appellant indicated that she 
disagreed with the denial of DIC.   Therefore, the Board 
concludes that the appellant has expressed a timely notice of 
disagreement with the decision to deny DIC including service 
connection for the cause of death. The RO has not yet issued 
a statement of the case (SOC) regarding this issue.  The 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In October 2004, the RO provided the basic criteria for 
substantiating a claim for Dependency and Indemnity 
Compensation (DIC).  However the notices did not provide a 
list of those disabilities for which the Veteran was service-
connected at the time of his death or the specific elements 
required for service connection.  An additional compliant 
notice and an opportunity to respond are necessary prior to 
adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall provide the 
appellant and her representative with 
notice that includes (1) a statement of 
the conditions, if any, for which a 
Veteran was service connected at the time 
of his or her death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected. 

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

3.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


